          Case 1:18-cv-01364-ABJ Document 37 Filed 08/04/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 GOVERNMENT ACCOUNTABILITY                         )
 PROJECT,                                          )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )         Civil Action No. 18-1364 (ABJ)
                                                   )
 U.S. IMMIGRATION AND CUSTOMS, et                  )
 al.,                                              )
                                                   )
                Defendants.                        )
                                                   )

                              STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice pursuant to the parties’ settlement agreement

executed in connection with this matter.

Respectfully submitted,

 /s/ Joshua Hart Burday                           MICHAEL R. SHERWIN
 MATTHEW TOPIC, Bar No. IL0037                    Acting United States Attorney
 JOSHUA BURDAY, Bar No. IL0042
 LOEVY & LOEVY                                    DANIEL F. VAN HORN, D.C. Bar #924092
 311 N. Aberdeen, Third Floor                     Chief, Civil Division
 Chicago, IL 60607
 (312) 243-5900                                   By:     /s/ Michael A. Tilghman II
 matt@loevy.com                                            MICHAEL A. TILGHMAN II
 joshb@loevy.com                                           D.C. Bar #988441
                                                           Assistant United States Attorney
 Attorneys for Plaintiff                                   U.S. Attorney’s Office, Civil Division
                                                           555 Fourth Street, N.W.
                                                           Washington, D.C. 20530
                                                           (202) 252-7117
                                                           Michael.Tilghman@usdoj.gov

                                                  Attorneys for the United States of America

 Dated: August 4, 2020
